 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     CLARENCE D. JOHNSON, JR.,                                   Case No. C21-497-RSL

10                           Plaintiff,                            ORDER OF DISMISSAL
11                      v.
12     SHEETMETAL LOCAL 100, et al.,
13                           Defendants.
14
15
16          This matter comes before the Court on its review of plaintiff’s amended complaint. Dkt.
17 # 12. On April 30, 2021, the Court found that the complaint in the above-captioned matter had
18 various deficiencies, including that plaintiff failed to file a complete and properly signed
19 complaint, and that the complaint failed to present a basis for jurisdiction and failed to
20 adequately state a claim. Dkt. # 9. Plaintiff was ordered to show cause why the complaint should
21 not be dismissed accordingly and was provided leave to file an amended complaint. 1 Id.
22          Plaintiff subsequently filed a letter, a response to the Court’s Order, and an amended
23 complaint, all of which neglected to adequately address the deficiencies the Court previously
24 brought to plaintiff’s attention. Dkts. # 10, # 11, # 12. Plaintiff’s letter and response to the
25
26
27          1
           The deadline for filing the amended complaint was May 14, 2021, but plaintiff did not file it
28 until May 15, 2021. Dkt. # 12. Nevertheless, the Court considered the filing for purposes of evaluating
   whether dismissal is appropriate.
     ORDER OF DISMISSAL - 1
 1 Court’s Order fail to provide any persuasive force against dismissal of this matter. 2 Defendant
 2 does at one point characterize his jurisdiction as follows: “my jurisdiction is international all
 3 cases see International Criminal Courts Guidelines.” Dkt. # 11 at 5. The amended complaint,
 4 however, is incomplete, as it does not address jurisdiction at all, and it does not contain a
 5 statement of the claim, Dkt. # 12, despite the Court’s previous instructions. Dkt. # 9. Because
 6 plaintiff is proceeding pro se, the court must construe his pleadings liberally. See Eldridge v.
 7 Block, 832 F.2d 1132, 1137 (9th Cir. 1987). That said, the Court remains unable to determine
 8 the basis of plaintiff’s claims against the named defendants. Plaintiff has already been given
 9 leave to amend, and the amended complaint falls far short of remedying the previously
10 identified deficiencies. The Court finds no reasonable basis to conclude that the deficiencies can
11 be cured by further amendment. Accordingly, IT IS HEREBY ORDERED that the above-
12 captioned matter be DISMISSED with prejudice.
13          DATED this 18th day of May, 2021.
14
15
16                                                          A
                                                            Robert S. Lasnik
17
                                                            United States District Judge
18
19
20
21
22
23
24
25          2
                Many portions of plaintiff’s filings are nonsensical. See generally Dkts. # 10, # 11. For
26 example, plaintiff’s response contains a “motion for conflict resolution” that directs the reader to “go my
   [sic] law offices get a lawyer,” and it proceeds to list various domestic and foreign political leaders. Dkt.
27
   # 11 at 2. For another example, plaintiff’s response refers to a motion for speedy trial act and “motion
28 for preindictments to be heard as soon as the Court can to solve our world[’]s problems,” but the above-
   captioned matter is a civil action, not a criminal matter. Dkt. # 11 at 3.
     ORDER OF DISMISSAL - 2
